DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.
The remarks and amendments filed on 07/22/2020 are acknowledged. Claims 1, 3, and 9 are amended, claims 5-6, 8, 10, 12-13, 16-18, 21-24, and 28-31 are withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 07/22/2020 is acknowledged. Rejections and objections not reiterated from previous 

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrianov, K.A., et al., (J. Polymer Sci., 1958).
Andrianov discloses polymetalloxanes having the formula (R3SiO)3TiOTi(OSiR3)2OH and (R3SiO)3Ti-O-Ti(OSiR3)2-O-Ti(OSiR3)2-Ti(OSiR3)3 where R3 is either CH3 OR C2H6 and where the hydroxyl terminated version is the growing chain and the siloxane terminated version is an addition product in the growing polymers that are in the presence of further solvents. (See page 521, Titanosiloxanes and page 513 last paragraph.) The hydroxyl reads on R1 as a hydroxyl or (OR2) where R2 is hydrogen. When R3 in the art is CH3 this is a trimethylsiloxy group and C2H6 is triethylsiloxy group this reads on the claimed R1 and thus the instant claims 1, 3, and 9.


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618